DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Farshad Farjami  (Reg. No. 41,014) on February 4th, 2022. 

Claims 1-46 (Cancelled)
Claim 47 (Currently Amended): A method comprising:
transmitting, by a user device to a server, a primary content information and a selection of at least one of an alternative audio or subtitles corresponding to the alternative audio, the primary content information identifying a primary content, the alternative audio being an alternate for a primary audio configured to be played along with the primary content in a venue, the alternative audio being the same as the primary audio except that the alternative audio does not include one or more categories of words designated by a user of the user device to be blocked from the primary audio;
receiving, by the user device from the server, the at least one of the alternative audio or the subtitles, in response to transmitting the primary content information and the selection of the alternative audio;
synchronizing, by the user device having a device display, the at least one of the alternative audio or the subtitles received from the server with the primary content being played in the venue; and
playing, by the user device on the device display, the at least one of the alternative audio or the subtitles in synchronization with the primary content being played by a primary content delivery device on a primary content display in the venue, the primary content display being separate from the user device.
Claim 48 (Currently Amended): The method of claim 47, wherein the user device includes a plurality of features, and wherein while playing the at least one of the alternative audio or the subtitles in synchronization with the primary content being played by the primary content delivery device on the primary content display in the venue, one or more of the plurality of features of the user device are disabled.
Claim 49 (Currently Amended): The method of claim 48, wherein the one or more of the plurality of features of the user device include a camera, and wherein the camera is disabled while playing the at least one of the alternative audio or the subtitles in synchronization with the primary content being played by the primary content delivery device on the primary content display in the venue.
Claim 50 (Currently Amended): The method of claim 48, wherein the one or more of the plurality of features of the user device include a call receiver or a text receiver, and wherein the call receiver or the text receiver is disabled while playing the at least one of the alternative audio or the subtitles in synchronization with the primary content being played by the primary content delivery device on the primary content display in the venue.
Claim 51 (Cancelled)
Claim 52 (Currently Amended): The method of claim 48, wherein the one or more of the plurality of features of the user device include a speaker, and wherein the speaker is disabled while playing the at least one of the alternative audio or the subtitles in synchronization with the primary content being played by the primary content delivery device on the primary content display in the venue.
Claim 53 (Previously Presented): The method of claim 47, wherein the user device plays the alternative audio in synchronization with the primary content while the primary audio is being played in the venue, and wherein the method further comprises:
performing, by the user device, noise cancellation to filter out the primary audio being played in the venue based on knowledge of the primary audio prior to being played in the venue.
Claim 54 (Previously Presented): The method of claim 47, wherein the one or more categories of words include swear words or words that refer to race, ethnicity, color, religion, sex, cultural status or sexual orientation.
Claim 55 (Currently Amended): A user device comprising:
a device display;
a processor; and
an application software;
the processor configured to execute the software application to:
transmit, to a server, a primary content information and a selection of at least one of an alternative audio or subtitles corresponding to the alternative audio, the primary content information identifying a primary content, the alternative audio being an alternate for a primary audio configured to be played along with the primary content in a venue, the alternative audio being the same as the primary audio except that the alternative audio does not include one or more categories of words designated by a user of the user device to be blocked from the primary audio;
receive, from the server, the at least one of the alternative audio or the subtitles, in response to transmitting the primary content information and the selection of the alternative audio;
synchronize the at least one of the alternative audio or the subtitles received from the server with the primary content being played in the venue; and
play, on the device display, the at least one of the alternative audio or the subtitles in synchronization with the primary content being played by a primary content delivery device on a primary content display in the venue, the primary content display being separate from the user device.
Claim 56 (Currently Amended): The user device of claim 55, wherein the user device includes a plurality of features, and wherein while playing the at least one of the alternative audio or the subtitles in synchronization with the primary content being played by the primary content delivery device on the primary content display in the venue, one or more of the plurality of features of the user device are disabled.
Claim 57 (Currently Amended): The user device of claim 56, wherein the one or more of the plurality of features of the user device include a camera, and wherein the camera is disabled while playing the at least one of the alternative audio or the subtitles in synchronization with the primary content being played by the primary content delivery device on the primary content display in the venue.
Claim 58 (Currently Amended): The user device of claim 56, wherein the one or more of the plurality of features of the user device include a call receiver or a text receiver, and wherein the call receiver or the text receiver is disabled while playing the at least one of the alternative audio or the subtitles in synchronization with the primary content being played by the primary content delivery device on the primary content display in the venue.
Claim 59 (Cancelled)
Claim 60 (Currently Amended): The user device of claim 56, wherein the one or more of the plurality of features of the user device include a speaker, and wherein the speaker is disabled while playing the at least one of the alternative audio or the subtitles in synchronization with the primary content being played by the primary content delivery device on the primary content display in the venue.
Claim 61 (Currently Amended): The user device of claim 55, wherein the processor is configured to execute the software application to play the alternative audio in synchronization with the primary content while the primary audio is being played in the venue, and wherein the processor is further configured to execute the software application to:
perform noise cancellation to filter out the primary audio being played in the venue based on knowledge of the primary audio prior to being played in the venue.
Claim 62 (Previously Presented): The user device of claim 55, wherein the one or more categories of words include swear words or words that refer to race, ethnicity, color, religion, sex, cultural status or sexual orientation.
Claim 63 (Currently Amended): A method comprising:
transmitting, by a user device to a server, a primary content information and a selection of an alternative audio, the primary content information identifying a primary content, the alternative audio being an alternate for a primary audio configured to be played along with the primary content in a venue, the alternative audio being the same as the primary audio except that the alternative audio does not include one or more categories of words designated by a user of the user device to be blocked from the primary audio;
receiving, by the user device from the server, the alternative audio, in response to transmitting the primary content information and the selection of the alternative audio;
synchronizing, by the user device having a device display, the alternative audio received from the server with the primary content being played by a primary content delivery device on a primary content display in the venue, the primary content display being separate from the user device; and
playing, by the user device on the device display, the alternative audio in synchronization with the primary content being played by the primary content delivery device on the primary content display in the venue.
Claim 64 (Currently Amended): The method of claim 63, wherein the user device includes a plurality of features, wherein while playing the alternative audio in synchronization with the primary content being played by the primary content delivery device on the primary content display in the venue, one or more of the plurality of features of the user device are disabled, and wherein the one or more of the plurality of features of the user device include a camera, a call receiver, a text receiver, or a combination thereof, and wherein the camera, the call receiver, the text receiver, or the combination thereof is disabled while playing the alternative audio with the primary content.
Claim 65 (Currently Amended): The method of claim [[64]] 63, wherein the user device plays the alternative audio in synchronization with the primary content while the primary audio is being played in the venue, and wherein the method further comprises:
performing, by the user device, noise cancellation to filter out the primary audio being played in the venue based on knowledge of the primary audio prior to being played in the venue.
Claim 66 (Previously Presented): The method of claim 63, wherein the one or more categories of words include swear words or words that refer to race, ethnicity, color, religion, sex, cultural status or sexual orientation.
Claim 67 (New): The method of claim 47, wherein synchronizing is based on detecting at least one of an audio cue in the primary audio being played in the venue or a visual cue in the primary content being played in the venue.
Claim 68 (New): The user device of claim 55, wherein synchronizing is based on detecting at least one of an audio cue in the primary audio being played in the venue or a visual cue in the primary content being played in the venue.


Response to Arguments
Applicant’s response filed 1/7/2022 coupled with Examiner’s amendments have been fully considered and are persuasive.  The rejection of claims 47, 55, and 63 under 35 U.S.C. 103 have been withdrawn. 

Allowable Subject Matter
Claims 47-66 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456